Exhibit 10.15
WINGSTOP INC.
2015 OMNIBUS INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement (this “Award Agreement”) evidences the
award (the “Award”) by Wingstop Inc. (the “Company”) to [________] (the
“Grantee”) of [________] shares of Common Stock of the Company (the “Restricted
Stock”) in accordance with and subject to the restrictions set forth in this
Award Agreement and the Wingstop Inc. 2015 Omnibus Incentive Compensation Plan
(the “Plan”).

WINGSTOP INC.By:Name:Title:

TERMS AND CONDITIONS
Section 1.Plan. The Award is subject to all of the terms and conditions set
forth in the Plan and this Award Agreement, and all capitalized terms not
otherwise defined in this Award Agreement have the respective meaning of such
terms as defined in the Plan. If a determination is made that any term or
condition set forth in this Award Agreement is inconsistent with the Plan, the
Plan will control. A copy of the Plan will be made available to the Grantee upon
written request to the Secretary of the Company.
Section 2.Consideration. The grant of Restricted Stock is made in consideration
of the services to be rendered by the Grantee to the Company.
Section 3.Restricted Period; Vesting. Except as otherwise provided herein,
provided that the Grantee has not incurred a Termination as of the applicable
vesting date, the Restricted Stock will vest in accordance with the following
schedule:
Vesting Date
Shares of Restricted Stock
[________]
[________] shares of Restricted Stock
[________]
[________] shares of Restricted Stock
[________]
[________] shares of Restricted Stock

(a) The foregoing vesting schedule notwithstanding, upon the Grantee’s
Termination for any reason at any time before all of his or her Restricted Stock
has vested, the Grantee’s unvested Restricted Stock shall be automatically
forfeited upon such Termination and the Company shall not have any further
obligations to the Grantee under this Award Agreement.
1

--------------------------------------------------------------------------------









(b) Unless otherwise determined by the Committee at the time of a Change in
Control, if there is a Change in Control, then to the extent not otherwise
vested pursuant to Section 3, the unvested portion of the Restricted Stock shall
be forfeited as of the date of the Change in Control.
Section 4.Restrictions. Subject to any exceptions set forth in this Award
Agreement or the Plan, during the Restricted Period, the Restricted Stock or the
rights relating thereto may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock or the rights relating thereto during the Restricted Period shall be
wholly ineffective and, if any such attempt is made, the Restricted Stock will
be forfeited by the Grantee and all of the Grantee’s rights to such shares shall
immediately terminate without any payment or consideration by the Company.
Section 5.Rights as Shareholder; Dividends. The Grantee shall be the record
owner of the Restricted Stock until the shares of Common Stock are sold or
otherwise disposed of, and shall be entitled to all of the rights of a
shareholder of the Company including, without limitation, the right to vote such
shares and receive any and all dividends or other distributions paid with
respect to those shares of Restricted Stock which the Grantee is the record
owner on the record date for such dividend or other distribution; provided,
however, that any property or cash (including, without limitation, any regular
cash dividends) distributed with respect to a share of Restricted Stock (the
“associated share”) acquired hereunder, including without limitation a
distribution of shares of common stock by reason of a stock dividend, stock
split or otherwise, or a distribution of other securities with respect to an
associated share, shall be subject to the restrictions of this Award Agreement
in the same manner and for so long as the associated share remains subject to
such restrictions, and shall be promptly forfeited if and when the associated
share is so forfeited; and further provided, that the Administrator may require
that any cash distribution with respect to the shares of Restricted Stock be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan. Any cash
amounts that would otherwise have been paid with respect to an associated share
shall be accumulated and paid to the Grantee, without interest, only upon, or
within thirty (30) days following, the date on which such associated share vests
in accordance with this Award Agreement (such date, the “Vesting Date”) and any
other property distributable with respect to an associated share shall vest on
the Vesting Date. References in this Award Agreement to the shares of Restricted
Stock shall refer, mutatis mutandis, to any such restricted rights to cash or
restricted property described in this Section 5.
Section 6.Delivery. The Company may issue evidence of the Grantee’s interest by
issuing “book entry” Shares (i.e., a computerized or manual book entry account)
in the records of the Company or its transfer agent in the Grantee’s name.
Section 7.Release. As a condition to the lapse of vesting restrictions set forth
in this Award Agreement and the Plan or removal of any legend restricting the
transferability of the shares of Restricted Stock pursuant to this Award
Agreement, the Company, at its option, may
2

--------------------------------------------------------------------------------









require the Grantee to execute a general release on behalf of the Grantee and
the Grantee’s heirs, executors, administrators and assigns, releasing all
claims, actions and causes of action against the Company and each parent,
subsidiary and former affiliate of the Company, and their respective current and
former directors, officers, administrators, trustees, employees, agents, and
other representatives. Such release must be in form and substance satisfactory
to the Board.
Section 8.No Right to Continue Service. Neither the Plan, this Award Agreement,
the Award, nor any related material shall give the Grantee the right to continue
in employment by Company or shall adversely affect the right of the Company to
terminate the Grantee’s employment with or without Cause at any time.
Section 9.Section 83(b) Election. The Grantee may make an election under Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted Stock.
Any such election must be made within thirty (30) days after the Grant Date. If
the Grantee elects to make a Section 83(b) Election, the Grantee shall provide
the Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the U.S. Internal Revenue
Service. The Grantee agrees to assume full responsibility for ensuring that the
Section 83(b) Election is actually and timely filed with the U.S. Internal
Revenue Service and for all tax consequences resulting from the Section 83(b)
Election.
Section 10.Compliance with Law. The issuance and transfer of shares of Common
Stock shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Grantee understands that the
Company is under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission, any state securities commission, or any
stock exchange to effect such compliance.
Section 11.Legends. A legend may be placed on any certificate(s), notice(s) of
uncertificated shares, or other document(s) delivered to the Grantee indicating
restrictions on transferability of the shares of Restricted Stock pursuant to
this Award Agreement or any other restrictions that the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any applicable federal or state securities laws, or any
stock exchange on which the shares of Common Stock are then listed or quoted.
Section 12.Other Agreements. The Grantee shall (as a condition of the lapse of
vesting restrictions set forth in this Award Agreement and the Plan or removal
of any legend restricting the transferability of the shares of Restricted Stock
pursuant to this Award Agreement) enter into such additional confidentiality,
covenant not to compete, non-disparagement and non-solicitation, employee
retention, and other agreements as the Company deems appropriate, all in a form
acceptable to the Board. The shares of Restricted Stock may
3

--------------------------------------------------------------------------------









include one or more legends that reference or describe the conditions upon
exercise referenced in this Section 12. The Grantee acknowledges that his
receipt of the Award and participation in the Plan is voluntary on his part and
has not been induced by a promise of employment or continued employment.
Section 13.Withholding. The Grantee shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the amount of any required withholding taxes in
respect of the shares of Restricted Stock and to take all such other action as
the Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. The Committee may permit the Grantee to satisfy any federal,
state or local tax withholding obligation by any of the following means, or by a
combination of such means:
(a) tendering a cash payment;
(b) authorizing the Company to withhold shares of Common Stock from the Shares
otherwise issuable or deliverable to the Grantee as a result of the vesting of
the shares of Restricted Stock;
(c) delivering to the Company previously owned and unencumbered shares of Common
Stock; or
(d) any combination of (a), (b), or (c).
In the event that any shares of Restricted Stock vest during a closed trading
window under the Company’s Insider Trading Compliance Policy, the Company shall
satisfy any federal, state, or local tax withholding obligation in connection
therewith by the method specified in Section 13(b).
Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (x) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the shares of Restricted Stock or the
subsequent sale of any shares, and (y) does not commit to structure the shares
of Restricted Stock to reduce or eliminate the Grantee’s liability for
Tax-Related Items.
Section 14.No Challenge.  Notwithstanding any provision of this Award Agreement
to the contrary, the Grantee covenants and agrees that he or she will not (i)
file any claim, lawsuit, demand for arbitration, or other proceeding challenging
the validity or enforceability of any provision of this Award Agreement, or (ii)
raise, as a defense, the validity or enforceability of any provision of this
Award Agreement, in any claim, lawsuit, arbitration or other proceeding.  Should
the Grantee violate any aspect of this Section 14, the Grantee agrees (A) that,
in the case of a breach of clause (i) of the preceding sentence, such claim,
lawsuit, demand for arbitration, or other proceeding shall be summarily
withdrawn and/or dismissed; (B) that the
4

--------------------------------------------------------------------------------









Grantee will pay all costs and damages incurred by the Company in responding to
or as a result of such claim, lawsuit, demand for arbitration, or other
proceeding (including reasonable attorneys’ fees and expenses), or such defense,
as the case may be; (C) that the Grantee will immediately forfeit all unvested
shares of Restricted Stock; and (d) that the Grantee will immediately sell to
the Company all vested shares of Restricted Stock at a price equal to the fair
market value of such shares on the Grant Date, or the current fair market value
of such shares (as determined in the sole discretion of the Company), whichever
is less.
Section 15.Governing Law. The Plan and this Award Agreement shall be governed by
the laws of the State of Delaware.
Section 16.Binding Effect. This Award Agreement shall be binding upon the
Company and the Grantee and their respective heirs, executors, administrators
and successors.
Section 17.Headings and Sections. The headings contained in this Award Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. Any references to sections in this Award
Agreement shall be to sections of this Award Agreement, unless otherwise
expressly stated as part of such reference.


Accepted and agreed to:




_____________________________
Grantee


Date: _________________________
5